      Case 1:21-cv-00539 ECF No. 1, PageID.1 Filed 06/23/21 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOSHUA DRUMM,
                                                  Case No.
            Plaintiff,                            Honorable
                                                  Magistrate Judge
v.

CITY OF THREE RIVERS,
THREE RIVERS POLICE DEPARTMENT,
SERGEANT MATT STARK, in his individual capacity,
OFFICER CORY ALAN CZAIKA, in his individual capacity,
OFFICER CHRIS GREEN, in his individual capacity,

            Defendants.


KEVIN M. THOMPSON (P84609)
Ernst Charara & Lovell, PLC
Counsel for Plaintiff
645 Griswold Street, Suite 4100
Detroit, Michigan 48226
Phone: (313) 965-5555
Fax: (313) 965-5555
k2@ecllawfirm.com


                     COMPLAINT AND JURY REQUEST

      Plaintiff Joshua Drumm, by and through counsel Ernst Charara & Lovell,

PLC, states as follows for his Complaint against the above-named Defendants:

                              INTRODUCTION

1.    This is an action for money damages brought pursuant to 42 U.S.C. §§1983

      and 1988, and the 4th and 14th Amendments to the United States Constitution,
      Case 1:21-cv-00539 ECF No. 1, PageID.2 Filed 06/23/21 Page 2 of 9




      and under the statutes and common law of the State of Michigan against

      Defendants.

2.    This lawsuit arises out of events occurring within St. Joseph County,

      Michigan in the Western District of Michigan.

3.    Jurisdiction is proper pursuant to 28 USC §§ 1331 and 1343.

4.    Venue is proper pursuant to 28 USC § 1391(b).

                                    PARTIES

5.    Plaintiff Joshua Drumm is a 40-year-old man residing in Three Rivers, St.

      Joseph County, Michigan. Plaintiff is, and was at all times relevant hereto, a

      citizen of the United States and State of Michigan.

6.    Defendant Sergeant Matt Stark was at all times relevant hereto a Three Rivers

      Police Officer and is being sued in his individual capacity.

7.    Defendant Officer Cory Alan Czaika was at all times relevant hereto a Three

      Rivers Police Officer and is being sued in his individual capacity.

8.    Defendant Officer Chris Green was at all times relevant hereto a Three Rivers

      Police Officer and is being sued in his individual capacity.

9.    The above-named Three Rivers Police Officers, when referenced collectively,

      are hereinafter referred to as the “Defendant Officers.”

10.   Defendant Three Rivers is a municipality in the State of Michigan that

      includes certain departments, including but not limited to Defendant Three


                                         2
      Case 1:21-cv-00539 ECF No. 1, PageID.3 Filed 06/23/21 Page 3 of 9




      Rivers Police Department. At all material times, Defendant Officers were

      employed by Defendant Three Rivers.

11.   Defendant Three Rivers Police Department is a department within the

      municipality of Defendant Three Rivers. At all material times, Defendant

      Officers were employed by Defendant Three Rivers Police Department.

12.   At all material times, each of the Defendants acted under color of laws,

      statutes, ordinances, policies, practice, customs, and usages of the State of

      Michigan, City of Three Rivers, County of St. Joseph.

13.   The claims brought herein are cognizable under the United States Constitution

      and 42 U.S.C. § 1983.

                          FACTUAL ALLEGATIONS

14.   On or about August 6, 2018, at approximately 3:15 AM, Plaintiff was out for

      a bicycle ride near his home located at 612 S. Hooker Ave, Three Rivers, MI

      49093.

15.   Plaintiff had lived in the 612 S. Hooker home with his wife, from whom he

      was now estranged. Plaintiff and his wife were not divorced, but Plaintiff had

      been staying overnight at a separate location from their marital home for some

      time.

16.   When Plaintiff rode past his house, he saw his wife and her boyfriend sitting

      on the porch. His wife and boyfriend then went inside the home.


                                         3
      Case 1:21-cv-00539 ECF No. 1, PageID.4 Filed 06/23/21 Page 4 of 9




17.   After realizing what he had seen, Plaintiff rode back to the home to speak to

      his wife.

18.   However, when Plaintiff attempted to knock on the door and speak with her,

      she refused to let him inside his home.

19.   Plaintiff was then confronted by his wife’s boyfriend.

20.   A physical altercation ensued between Plaintiff and his wife’s boyfriend, and

      Plaintiff’s wife called 911.

21.   Some time later, the Defendant Officers arrived at Plaintiff’s home—612 S.

      Hooker St. By this time, Plaintiff was outside the home, by himself, and was

      standing in the front porch entry door.

22.   Immediately upon Defendant Officers’ arrival, Plaintiff placed his hands in

      the air and further verbally submitted to the Officers’ authority.

23.   Plaintiff then calmly explained that there was a man in his bedroom with his

      wife.

24.   One of the Defendant Officers’ then ordered Plaintiff to put his hands behind

      his back.

25.   An officer then yelled at Plaintiff, “Put your fucking hands behind your back.”

26.   Plaintiff immediately complied and placed his hands behind his back.




                                          4
      Case 1:21-cv-00539 ECF No. 1, PageID.5 Filed 06/23/21 Page 5 of 9




27.   As one of the Defendant Officers went to place handcuffs on Plaintiff, whose

      hands remained behind his back during this entire exchange, a second officer

      discharged a taser directly into Plaintiff’s back.

28.   Plaintiff’s hands remained behind his back.

29.   A second taser was discharged into Plaintiff and he was then tackled to the

      ground.

30.   At no point during this entire exchange did Plaintiff physically or otherwise

      resist arrest.

31.   Plaintiff remained calm and complied with all of the Defendant Officers’

      orders.

32.   Despite this, Defendant Officers brutally and unnecessarily discharged

      multiple tasers into Plaintiff and tackled him to the ground.

33.   As a result of the Defendants’ actions, Plaintiff suffered tremendous physical,

      psychological, and economic injuries, including but not limited to:

         a. Post-traumatic stress disorders;

         b. Damage to reputation and loss of economic opportunity;

         c. Physical pain and suffering;

         d. Bruising;

         e. Facial abrasions;

         f. Stress and anxiety;


                                           5
      Case 1:21-cv-00539 ECF No. 1, PageID.6 Filed 06/23/21 Page 6 of 9




         g. Pain and suffering;

         h. Aggravation, exacerbation, and acceleration of pre-existing injuries;

         i. Mental anguish;

         j. Fright and shock;

         k. Humiliation and discomfiture;

         l. Mortification and embarrassment;

         m. Emotional and psychological injuries;

         n. Loss of enjoyment of social pleasures;

         o. Medical bills and expenses;

         p. Attorney fees and costs; and

         q. Other injuries and damages to be discovered through the course of

            litigation.

34.   In addition to compensatory damages, Plaintiff seeks punitive and exemplary

      damages to the full extent permitted by Michigan and Federal law.

35.   Plaintiff also seeks an award of attorney fees pursuant to 42 U.S.C. § 1988.

  COUNT I: EXCESSIVE FORCE AS TO ALL DEFENDANT OFFICERS

36.   Plaintiff incorporates by reference each and every paragraph of this Complaint

      as though fully set forth herein.

37.   Plaintiff had a constitutional right under the Fourth Amendment not to be

      subjected to the use of excessive force by Defendant Officers.


                                           6
      Case 1:21-cv-00539 ECF No. 1, PageID.7 Filed 06/23/21 Page 7 of 9




38.   The degree of force used by the Defendant Officers was objectively

      unreasonable and excessive in light of the circumstances.

39.   Defendant Officers subjected Plaintiff to the use of excessive force by tasing

      him multiple times, placing him in handcuffs, tackling him to the ground,

      gripping him by the head and neck, piling on Plaintiff and causing him to be

      forcefully pressed into the ground and restricting his breathing, among other

      acts of excessive force to be discovered through the course of litigation.

40.   Defendants acted intentionally and/or with deliberate indifference and/or with

      reckless disregard for Plaintiff’s constitutional rights.

41.   Defendant Officers’ conduct in using excessive force violated Plaintiff’s

      rights under the Fourth and Fourteenth Amendments of the United States

      Constitution.

42.   The constitutional rights that Defendants violated were clearly established at

      the time that the violations occurred and any reasonable police officer in the

      Defendants’ position would have understood that the conduct violated said

      right.

43.   Defendants are therefore not entitled to qualified immunity.

44.   As a result of Defendant Officers’ conduct, Plaintiff suffered serious and

      severe damages, as hereinafter alleged.




                                           7
      Case 1:21-cv-00539 ECF No. 1, PageID.8 Filed 06/23/21 Page 8 of 9




  COUNT II: MONELL CLAIM AS TO DEFENDANTS CITY OF THREE
      RIVERS AND THREE RIVERS POLICE DEPARTMENT

45.   Plaintiff incorporates by reference each and every paragraph of this Complaint

      as though fully set forth herein.

46.   All the time of Plaintiff’s arrest, Defendant Three Rivers, through its police

      department, had a policy, practice, and/or custom of arresting citizens and

      subjecting them to unnecessary and excessive physical force without proper

      investigation.

47.   This unconstitutional policy, practice, and/or custom, as well as others that

      may be discovered through the course of litigation, constituted a driving force

      behind the constitutional violations suffered by Plaintiff.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

a judgment in Plaintiff’s favor and against Defendant in an amount that is just and

fair, and award costs, interest, and attorney fees as well as punitive, exemplary or

hedonic damages or any other damages available under the law.



                                          Respectfully submitted,

                                          /s/ Kevin M. Thompson
                                          Kevin M. Thompson (P84609)
                                          Ernst Charara & Lovell, PLC
                                          Attorneys for Plaintiff
                                          645 Griswold Street, Suite 4100
                                          Detroit, Michigan 48226
                                          (313) 965-5555
                                            8
      Case 1:21-cv-00539 ECF No. 1, PageID.9 Filed 06/23/21 Page 9 of 9




                                       K2@ecllawfirm.com


Dated: June 23, 2021




                         REQUEST FOR JURY TRIAL

      Plaintiff hereby requests a trial by jury in the above-captioned matter.




                                       Respectfully submitted,

                                       /s/ Kevin M. Thompson
                                       Kevin M. Thompson (P84609)
                                       Ernst Charara & Lovell, PLC
                                       Attorneys for Plaintiff
                                       645 Griswold Street, Suite 4100
                                       Detroit, Michigan 48226
                                       (313) 965-5555
                                       K2@ecllawfirm.com



June 23, 2021




                                          9
